DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-17, 19, and 20, directed to the invention(s) of Groups II and IV do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 16 June 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Kimberly Pinter on 20 August 2021.
The application has been amended as follows: 
To the Specification:
In paragraph [0010], line 4, the term “Li2O” has been deleted and the term --Li2O--.
In paragraph [0016], line 4, the term “Li2O” has been deleted and the term --Li2O--.
In paragraph [0020], line 5, the term “Li2O” has been deleted and the term --Li2O--.
In paragraph [0024], line 5, the term “Li2O” has been deleted and the term --Li2O--.
On page 16, in Table 2, in Row 11, column 1, the term “Al2O3” has been deleted and the term --Al2O3--.

To the Claims:
In claim 10, in lines 6-7, the carriage return at the end of the line 6 has been deleted, and in line 7 the phrase “Li2O in an amount less than 0.5% by weight;” has been deleted.
Claims 15-17, 19, and 20 have been deleted. 

Allowable Subject Matter
Claims 1, 3-14, and 18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composition having the composition as recited in the instant claims, where the combined amount of SiO2, Al2O3, MgO, and CaO is at least 98 wt% and less than 99.5 wt% and the combined amount of B2O3, Li2O, and F is limited to less than 0.2 wt%, and the Al2O3/MgO weight ratio is less than 2.0.
The closest prior art is deemed to be JP 5988013 A1 by Nonaka et al. Nonaka et al. disclose a similar composition but does not teach the combined amount of the SiO2, Al2O3, MgO, and CaO,  while limited the combined amount of B2O3, Li2O, and F.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
23 August 2021